Blandford, Justice.
[L. M. Yinton brought suit against the town of Belton on account of a physical injury received by him in falling *100from a bridge across a gully in one of the streets of the town, which plaintiff alleged resulted from the failure of the defendant to keep the bridge in proper condition for travel.
On the trial, the evidence was, in brief, as follows: The street where the injury occurred was a side street in the town of Belton, running across the gully and over to an academy and a place where four or five families lived, but it was a public street, and as much travelled as any side street in the town. The street was forty-five feet wide between the fences enclosing it; the bridge was located near the middle of the road, and was about eighteen feet wide, and on account of a stump on one side of it, there was only about fourteen feet clear for passage; so that there was no sidewalk on the bridge, but foot-passers had to go out into the street to cross. Plaintiff was passing over it at night, and knowing it, sought to keep in the center, but missed his way in the darkness and fell into the gully, causing him serious injury. There were no railings on the bridge. It had been in the same condition for about two years, but the municipal authorities extended it across the width of the street after the accident to plaintiff. It did not appear who built the bridge, but it was in evidence that it was sound and made of good timber, “what there was of it.” A witness for defendant testified that it was as wide as the part of the road or street that was used for travel, and was wide enough for the travel over it; that a part of the street at that point slanted down to the gully, and not being bridged, was not travelled.
The jury found for the plaintiff $150.00. Defendant moved for a new trial, alleging error in the charge, and that the verdict was contrary to law, evidence and the charge of the court. The motion was overruled, and defendant excepted.]